
	
		II
		112th CONGRESS
		1st Session
		S. 660
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Kyl (for himself,
			 Mr. McConnell, Mr. Barrasso, Mr.
			 Coburn, Mr. Crapo, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect all patients by prohibiting the use of data
		  obtained from comparative effectiveness research to deny or delay coverage of
		  items or services under Federal health care programs and to ensure that
		  comparative effectiveness research accounts for advancements in personalized
		  medicine and differences in patient treatment response.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Targeted,
			 Individualized, and Effective New Treatments and Services (PATIENTS) Act of
			 2011 or the PATIENTS Act of 2011.
		2.Prohibition on
			 Certain Uses of Data Obtained from Comparative Effectiveness Research;
			 Accounting for Personalized Medicine and Differences in Patient Treatment
			 Response
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Health and Human Services—
				(1)shall not use data obtained from the
			 conduct of comparative effectiveness research, including such research that is
			 conducted or supported using funds appropriated under the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) or authorized or appropriated under
			 the Patient Protection and Affordable Care Act (Public Law 111–148), to deny or
			 delay coverage of an item or service under a Federal health care program (as
			 defined in section 1128B(f) of the Social Security Act (42 U.S.C.
			 1320a–7b(f))); and
				(2)shall ensure that
			 comparative effectiveness research conducted or supported by the Federal
			 Government accounts for factors contributing to differences in the treatment
			 response and treatment preferences of patients, including patient-reported
			 outcomes, genomics and personalized medicine, the unique needs of health
			 disparity populations, and indirect patient benefits.
				(b)Rule of
			 constructionNothing in this section shall be construed as
			 affecting the authority of the Commissioner of Food and Drugs under the Federal
			 Food, Drug, and Cosmetic Act or the Public Health Service Act.
			
